UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08509 Buffalo Small Cap Fund, Inc. (Exact name of registrant as specified in charter) 5420 West 61st Place Shawnee Mission, KS 66205 (Address of principal executive offices) (Zip code) Kent W. Gasaway 5420 West 61st Place Shawnee Mission, KS 66205 (Name and address of agent for service) Registrant's telephone number, including area code: (913) 384-1513 Date of fiscal year end: March 31 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Name of Fund: Buffalo Small Cap Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date Shares Voted CUSIP Ticker ADTRAN, INC. 5/8/2007 1,728,450 00738A106 ADTN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MARK C. SMITH For THOMAS R. STANTON For H. FENWICK HUSS For WILLIAM L. MARKS For JAMES E. MATTHEWS For BALAN NAIR For ROY J. NICHOLS For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ADTRAN FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker ALIGN TECHNOLOGY 5/23/2007 2,894,000 16255101 ALGN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For H. KENT BOWEN For DAVID E. COLLINS For JOSEPH LACOB For C. RAYMOND LARKIN, JR. For GEORGE J. MORROW For THOMAS M. PRESCOTT For GREG J. SANTORA For WARREN S. THALER For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS ALIGN TECHNOLOGY, INC'S. INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker AMERICAN MEDICAL SYSTEMS HOLDINGS, INC. 5/30/2007 1,705,560 02744M108 AMMD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MARTIN J. EMERSON For ALBERT JAY GRAF For ROBERT MCLELLAN, M.D. For For 2. PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG AS INDEPENDENT AUDITORS FOR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker AMERISTAR CASINOS, INC. 6/8/2007 934,467 03070Q101 ASCA Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For CARL BROOKS For GORDON R. KANOFSKY For J. WILLIAM RICHARDSON Against For 2. PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED 1 ISSUANCE THEREUNDER TO 16,000.000. Issuer For For 3. PROPOSAL TO APPROVE THE COMPANY'S PERFORMANCE-BASED ANNUAL BONUS PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker AMYLIN PHARMACEUTICALS, INC. 5/23/2007 1,501,600 32346108 AMLN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STEVEN R. ALTMAN For TERESA BECK For DANIEL M. BRADBURY For JOSEPH C. COOK, JR. For KARIN EASTHAM For JAMES R. GAVIN III For GINGER L. GRAHAM For HOWARD E. GREENE, JR. For JAY S. SKYLER For JOSEPH P. SULLIVAN For JAMES N. WILSON Against For 2. TO APPROVE AN INCREASE OF 250,000, OF SHARES OF THE COMPANY'S COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. Issuer Against For 3. TO APPROVE AN INCREASE OF 1,000, OF SHARES OF THE COMPANY'S COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE COMPANY'S 2 Issuer For For 4. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker BORDERS GROUP, INC. 5/24/2007 1,865,400 99709107 BGP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DONALD G. CAMPBELL For JOEL J. COHEN For GEORGE L. JONES For AMY B. LANE For BRIAN T. LIGHT For VICTOR L. LUND For DR. EDNA GREENE MEDFORD For LAWRENCE I. POLLOCK For MICHAEL WEISS For For 2. APPROVE AN AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION OF THE COMPANY TO PROVIDE FOR MAJORITY VOTING IN UNCONTESTED ELECTIONS OF DIRECTORS. Issuer For For 3. A PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2007. Issuer Against Against 4. A SHAREHOLDER PROPOSAL ENTITLED " SPECIAL SHAREHOLDER MEETINGS" Security Holder Against Against 5. A SHAREHOLDER PROPOSAL ENTITLED "SEPARATE THE ROLES OF CEO AND CHAIRMAN" Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker BOSTON PRIVATE FINANCIAL HOLDINGS, INC. 4/25/2007 787,500 101119105 BPFH Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For EUGENE S. COLANGELO For ALLEN L. SINAI For TIMOTHY L. VAILL For STEPHEN M. WATERS Company Name Meeting Date Shares Voted CUSIP Ticker BRIGHT HORIZONS FAMILY SOLUTIONS, INC. 5/8/2007 521,500 109195107 BFAM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For FRED K. FOULKES For LINDA A. MASON For IAN M. ROLLAND For MARY ANN TOCIO For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CABOT MICROELECTRONICS CORPORATION 3/6/2007 1,460,250 12709P103 CCMP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For H. LAURANCE FULLER For EDWARD J. MOONEY For For 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL YEAR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CENTRAL GARDEN & PET COMPANY 9/28/2006 735,550 153527106 CENT Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For 1. TO APPROVE THE AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CENTRAL GARDEN & PET COMPANY 2/12/2007 735,550 153527106 CENT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For WILLIAM E. BROWN For GLENN W. NOVOTNY For B.M. PENNINGTON III For JOHN B. BALOUSEK For DAVID N. CHICHESTER For ALFRED A. PIERGALLINI For BRUCE A. WESTPAHL Company Name Meeting Date Shares Voted CUSIP Ticker CHARLES RIVER LABORATORIES INTERNATIONAL, INC. 5/8/2007 755,575 159864107 CRL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES C. FOSTER For STEPHEN D. CHUBB For GEORGE E. MASSARO For GEORGE M. MILNE, JR. For DOUGLAS E. ROGERS For SAMUEL O THEIR For WILLIAM H. WALTRIP Against For 2. PROPOSAL TO APPROVE THE COMPANY'S 2 THE ISSUANCE OF UP TO 6,300, Issuer For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 29, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CHRISTOPHER & BANKS CORPORATION 7/26/2006 815,748 171046105 CBK Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES J. FULD, JR. For For 2. APPROVE THE 2-EMPLOYEE DIRECTORS. Issuer For For 3. APPROVE THE 2 Issuer For For 4. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 3, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CORINTHIAN COLLEGES, INC 1/25/2007 2,264,325 218868107 COCO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For PAUL R. ST. PIERRE For LINDA AREY SKLADANY Withheld ROBERT "BOB" LEE Against For 2. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION. Issuer For For 3. RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING JUNE 30, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker COVANCE INC. 5/3/2007 767,625 222816100 CVD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOSEPH L. HERRING For IRWIN LERNER For For 2. APPROVAL OF 2 Issuer For For 3. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLC FOR THE FISCAL YEAR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CREE, INC. 11/3/2006 1,622,700 225447101 CREE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For CHARLES M. SWOBODA For JOHN W. PALMOUR, PH.D For DOLPH W. VON ARX For JAMES E. DYKES For CLYDE R. HOSEIN For ROBERT J. POTTER, PH.D For HARVEY A. WAGNER For THOMAS H. WERNER For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING JUNE 24, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker DEVRY INC 11/15/2006 1,742,400 251893103 DV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld DANIEL HAMBURGER Withheld CHARLES A. BOWSHER Withheld WILLIAM T. KEEVAN Withheld ROBERT C. MCCORMACK Withheld JULIA A. MCGEE For For 2. RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker DOLBY LABORATORIES, INC. 2/6/2007 1,854,275 25659T107 DLB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RAY DOLBY For BILL JASPER For PETER GOTCHER For SANFORD ROBERTSON For ROGER SIBONI For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 28, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker EDUCATE, INC. 6/12/2007 1,748,500 28138P100 EEEE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Against For 1. TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JANUARY 28, 2007, BY AND AMONG EDGE ACQUISITION, LLC, EDGE ACQUISITION CORPORATION AND EDUCATE, INC. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker EQUINIX, INC. 6/7/2007 379,950 29444U502 EQIX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STEVEN T. CLONTZ For STEVEN P. ENG For GARY F. HROMADKO For SCOTT G. KRIENS For IRVING F. LYONS, III For STEPHEN M. SMITH For PETER F. VAN CAMP For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer For For 3. TO APPROVE LONG-TERM INCENTIVE PERFORMANCE TERMS FOR CERTAIN EXECUTIVES. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker EV3, INC. 5/15/2007 1,912,500 26928A200 EVVV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For J.K. BAKEWELL For R.B. EMMITT For D.A. SPENCER Against For 2. APPROVE THE SECOND AMENDED AND RESTATED 2 PLAN. Issuer For For 3. RATIFY SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker FAIRCHILD SEMICONDUCTOR 5/2/2007 1,936,350 303726103 FCS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RICHARD A. AURELIO For CHARLES P. CARINALLI For ROBERT F. FRIEL For THOMAS L. MAGNANTI For KEVIN J. MCGARITY For BRYAN R. ROUB For RONALD W. SHELLY For WILLIAM N. STOUT For MARK S. THOMPSON Against For 2. PROPOSAL TO APPROVE THE FAIRCHILD SEMICONDUCTOR 2007 STOCK PLAN. Issuer For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FRIM FOR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker FILENET CORPORATION 10/3/2006 1,018,000 316869106 FILE Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1. PROPOSAL TO APPROVE AND ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF AUGUST 9, 2006, BY AND AMONG FILENET CORPORATION, INTERNATIONAL BUSINESS MACHINES CORPORATION AND NASSAU ACQUISITION CORP. Issuer For For 2. PROPOSAL TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE MERGER AGREEMENT. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker FIRSTSERVICE CORPORATION 6/25/2007 1,214,800 33761N109 FSRV Vote MRV Proposal Proposed by Issuer or Security Holder For 2. Director Issuer For DAVID R. BEATTY For BRENDAN CALDER For PETER F. COHEN For BERNARD I. GHERT For MICHAEL D. HARRIS For JAY S. HENNICK For STEVEN S. ROGERS For For 1. IN RESPECT OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, AS THE AUDITORS OF THE CORPORATION AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Issuer For For 3. APPROVING AMENDMENTS TO THE STOCK OPTION PLANS OF THE CORPORATION, ALL AS MORE PARTICULARLY SET FORTH DESCRIBED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker FORMFACTOR, INC. 5/17/2007 822,400 346375108 FORM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DR. THOMAS J. CAMPBELL For DR. IGOR Y. KHANDROS For LOTHAR MAIER For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF FORMFACTOR FOR THE FISCAL YEAR ENDING DECEMBER 29, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker GAMESTOP CORP. 2/7/2007 934,202 36467W208 GME.B Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1. PROPOSAL TO ADOPT AND APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION AND UPON SUCH MATTERS WHICH MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT OR ADJOURNMENTS THEREOF. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker GAMESTOP CORP. 6/28/2007 1,616,404 36467W109 GME Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For R. RICHARD FONTAINE For JEROME L. DAVIS For STEPHANIE M. SHERN For STEVEN R. KOONIN For For 2. PROPOSAL TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE AMENDED AND RESTATED GAMESTOP CORP. 2 Issuer For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF BDO SEIDMAN, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCALYEAR ENDING FEBRUARY 2, 2008. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker GENTEX CORPORATION 5/10/2007 1,389,764 371901109 GNTX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld JOHN MULDER For FREDERICK SOTOK For WALLACE TSUHA For JAMES WALLACE For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker HEIDRICK & STRUGGLES INTERNATIONAL, INC. 5/24/2007 1,155,600 422819102 HSII Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RICHARD I. BEATTIE Withheld ANTONIO BORGES For JOHN A. FAZIO For For 2. TO ADOPT THE HEIDRICK & STRUGGLES 2, A CONSOLIDATION AMENDMENT AND RESTATEMENT OF EXISTING PLANS. Issuer For For 3. TO APPROVE THE HEIDRICK & STRUGGLES INCENTIVE PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker IMMUCOR, INC 11/15/2006 1,849,500 452526106 BLUD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ROSWELL S. BOWERS For DR. G. DE CHIRICO For RALPH A. EATZ For MICHAEL S. GOLDMAN For JOHN A. HARRIS For HIROSHI HOKETSU For JOSEPH E. ROSEN For For 2. IN THEIR DISCRETION, UPON SUCH OTHER MATTERS AS MAY PROPERLY COME BEFORE THE ANNUAL MEETING OF SHAREHOLDERS OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker INTERMUNE, INC. 5/15/2007 875,900 45884X103 ITMN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld DAVID S. KABAKOFF, PHD For MICHAEL L. SMITH For DANIEL G. WELCH Against For 2. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2000 EQUITY INCENTIVE PLAN, INCLUDING AN INCREASE IN THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE PLAN BY 1,500,000 SHARES. Issuer For For 3. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS, OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR INTERMUNE, INC. FOR ITS FISCAL YEAR ENDING DECEMBER, 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker ITT EDUCATIONAL SERVICES, INC. 5/8/2007 521,700 45068B109 ESI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RENE R. CHAMPAGNE For JOHN F. COZZI For KEVIN M. MODANY For THOMAS I. MORGAN For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS ITT/ESI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker KORN/FERRY INTERNATIONAL 9/19/2006 1,593,400 500643200 KFY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For PATTI HART For PAUL REILLY For IHNO SCHNEEVOIGT For KEN WHIPPLE For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITORS FOR FISCAL 2007. Issuer For For 3. TO ACT UPON ANY OTHER MATTERS THAT MAY PROPERLY COME BEFORE THE MEETING AND ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker LIONS GATE ENTERTAINMENT CORP. 9/12/2006 3,019,700 535919203 LGF Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For NORMAN BACAL For MICHAEL BURNS For ARTHUR EVRENSEL For JON FELTHEIMER For MORLEY KOFFMAN For HARALD LUDWIG For LAURIE MAY Withheld G. SCOTT PATERSON For DARYL SIMM For HARDWICK SIMMONS For BRIAN V. TOBIN For For 2. PROPOSAL TO REAPPOINT ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY. Issuer For For 3. PROPOSAL TO APPROVE AN INCREASE IN THE NUMBER OF COMMON SHARES RESERVED FOR ISSUANCE UNDER THE LIONS GATE ENTERTAINMENT CORP. 2004 PERFORMANCE INCENTIVE PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MANHATTAN ASSOCIATES, INC. 5/18/2007 1,237,900 562750109 FORM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld JOHN J. HUNTZ, JR. For THOMAS E. NOONAN For PETER F. SINISGALLI Against For 2. APPROVAL OF THE MANHATTAN ASSOCIATES, INC. 2 PLAN. Issuer For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2004. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MEDICIS PHARMACEUTICAL CORPORATION 5/22/2007 1,224,200 584690309 MRX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JONAH SHACKNAI For MICHAEL A. PIETRANGELO For LOTTIE H. SHACKELFORD Against For 2. APPROVAL OF AMENDMENT NO. 3 TO MEDICIS 2 PLAN. Issuer For For 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF MEDICIS FOR THE FISCAL YEAR ENDING DECEMBER, 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MENTOR CORPORATION 9/13/2006 36,600 587188103 MNT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOSEPH E. WHITTERS For MICHAEL L. EMMONS For WALTER W. FASTER For JOSHUA H. LEVINE For MICHAEL NAKONECHNY For RONALD J. ROSSI For JEFFREY W. UBBEN For For 2. TO APPROVE A DECREASE IN THE AUTHORIZED NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS FROM NINE TO SEVEN. Issuer For For 3. TO APPROVE AN AMENDMENT TO THE 2005 LONG-TERM INCENTIVE PLAN TO INCREASE THE AGGREGATE NUMBER OF SHARES OF THE COMPANY'S COMMON INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING MARCH 31, 2007. Issuer For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING MARCH 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MICREL, INCORPORATED 5/24/2007 3,191,000 594793101 MCRL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RAYMOND D. ZINN For MICHAEL J. CALLAHAN For DAVID W. CONRATH For NEIL J. MIOTTO For FRANK W. SCHNEIDER For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer For For 3. IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE ANNUAL MEETING. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MKS INSTRUMENTS, INC. 5/7/2007 1,748,368 55306N104 MKSI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For CRISTINA H. AMON For RICHARD S. CHUTE For For 2. TO RATIFY THE SELECTION OF PRICEWATERSHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MORNINGSTAR, INC. 5/22/2007 66,732 617700109 MORN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOE MANSUETTO For DON PHILLIPS For CHERYL FRANCIS For STEVE KAPLAN For JACK NOONAN For FRANK PTAK For PAUL STURM For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS MORNINGSTAR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker NATIONAL INSTRUMENTS CORPORATION 5/8/2007 883,100 636518102 NATI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES J. TRUCHARD For CHARLES J. ROESSLEIN Against For 2. PROPOSAL TO INCREASE THE NUMBER OF SHARES RESERVED UNDER NI'S 1994 EMPLOYEE STOCK PURCHASE PLAN BY 3,000,000 SHARES. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker NAVIGANT CONSULTING, INC 4/27/2007 1,559,050 63935N107 NCI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES R. THOMPSON For SAMUEL K. SKINNER Against For 2. PROPOSAL TO AMEND THE COMPANY'S 2 INCREASE THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE UNDER THE PLAN. Issuer For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY IN 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker ORIENT-EXPRESS HOTELS LTD. 6/15/2007 908,850 G67743107 OEH Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOHN D. CAMPBELL For JAMES B. HURLOCK For PRUDENCE M. LEITH For J. ROBERT LOVEJOY For GEORG R. RAFAEL For JAMES B. SHERWOOD For For 2. APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AND AUTHORIZATION OF THE AUDIT COMMITTEE OF THE COMPANY'S BOARD OF DIRECTORS TO FIX THE ACCOUNTING FIRM'S REMUNERATION. Issuer For For 3. APPROVAL OF AMENDMENTS TO THE COMPANY'S 2 TO INCREASE FROM 500,,000, SHARES ISSUABLE UNDER THE PLAN, AND TO DELETE ALL REFERENCES IN THE PLAN TO CLASS B COMMON SHARES. Issuer For For 4. APPROVAL OF THE COMPANY' S2 Issuer For For 5. APPROVAL OF AMENDMENTS TO THE COMPANY'S MEMORANDUM OF ASSOCIATION TO CONFER UPON THE COMPANY UNRESTRICTED OBJECTS AND POWERS. Issuer For For 6. CONFIRMATION OF AMENDMENTS TO THE COMPANY'S BYE-LAWS TO DELETE ALL REFERENCES TO SEA CONTAINERS LTD. Issuer For For 7. CONFIRMATION OF AMENDMENTS TO THE COMPANY'S BYE-LAWS TO PERMIT DELIVERY OF SHAREHOLDER COMMUNICATIONS THROUGH AN INTERNET WEBSITE OR BY EMAIL, AND TO PERMIT SHAREHOLDERS TO APPOINT A PROXY OR SUBMIT VOTING INSTRUCTIONS THROUGH ELECTRONIC MEANS SUCH AS AN INTERNET WEBSITE. Issuer For For 8. CONFIRMATION OF AMENDMENTS TO THE COMPANY'S BYE-LAWS TO ELIMINATE THE REQUIREMENT THAT THERE BE AT LEAST TWO OFFICERS OF THE COMPANY WHO ARE ALSO DIRECTORS. Issuer For For 9. CONFIRMATION OF AMENDMENTS TO THE COMPANY'S BYE-LAWS TO PROVIDE THAT DEEDS AND OTHER INSTRUMENTS OF THE COMPANY MAY BE EXECUTED WITHOUT AFFIXING THE COMPANY SEAL. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker OXFORD INDUSTRIES, INC 10/10/2006 713,825 691497309 OXM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For J. HICKS LANIER For THOMAS C. GALLAGHER For CLARENCE H. SMITH For For 2. PROPOSAL TO APPROVE AN AMENDMENT TO THE OXFORD INDUSTRIES, INC. LONG-TERM STOCK INCENTIVE PLAN. Issuer For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO SERVE AS THE COMPANY'S INDEPENDENT AUDITORS DURING THE FISCAL YEAR ENDING JUNE 1, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker P.F. CHANG'S CHINA BISTRO, INC 4/27/2007 1,264,500 69333Y108 PFCB Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: RICHARD L. FEDERICO Issuer For For 1B. ELECTION OF DIRECTOR: F. LANE CARDWELL, JR. Issuer For For 1C. ELECTION OF DIRECTOR: LESLEY H. HOWE Issuer For For 1D. ELECTION OF DIRECTOR: M. ANN RHOADES Issuer For For 1E. ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. Issuer For For 1F. ELECTION OF DIRECTOR: R. MICHAEL WELBORN Issuer For For 1G. ELECTION OF DIRECTOR: KENNETH J. WESSELS Issuer For For 2. APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 30, 2007. Issuer For For 3. APPROVAL OF ADJOURNMENT OF THE MEETING TO SOLICIT ADDITIONAL PROXIES. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker PENN NATIONAL GAMING, INC. 6/6/2007 983,860 707569109 PENN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ROBERT P. LEVY For BARBARA Z. SHATTUCK For For 2. APPROVAL OF 2 PLAN. Issuer Against For 3. APPROVAL OF 2-EMPLOYEE DIRECTORS. Issuer For For 4. APPROVAL OF ANNUAL INCENTIVE PLAN AND PERFORMANCE GOALS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker PHARMACEUTICAL PRODUCT DEVELOPMENT 5/16/2007 1,413,156 717124101 PPDI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STUART BONDURANT, M.D. For FREDERICK FRANK For TERRY MAGNUSON, PH.D. For F.N. ESHELMAN, PHARM.D. For GENERAL DAVID L. GRANGE For ERNEST MARIO, PH.D For MARYE ANNE FOX, PH.D. For CATHERINE M. KLEMA For JOHN A. MCNEILL, JR. Abstain For 2. IN THEIR DISCRETION THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER MATTERS AS MAY PROPERLY COME BEFORE THE MEETING. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker POOL CORPORATION 5/8/2007 565,400 73278L105 POOL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For WILSON B. SEXTON For ANDREW W. CODE For JAMES J. GAFFNEY For GEORGE T. HAYMAKER, JR. For M.J. PEREZ DE LA MESA For ROBERT C. SLEDD For HARLAN F. SEYMOUR For JOHN E. STOKELY For For 2. APPROVAL OF THE COMPANY'S 2007 LONG-TERM INCENTIVE PLAN. Issuer For For 3. RATIFICATION OF THE RETENTION OF ERNST & YOUNG AS THE COMPANY'S INDEPENDENT AUDITORS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker PSS WORLD MEDICAL, INC 8/24/2006 900,900 69366A100 PSSI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For T. O'NEAL DOUGLAS For CLARK A. JOHNSON For For 2. APPROVAL OF THE 2 Issuer Company Name Meeting Date Shares Voted CUSIP Ticker RAYMOND JAMES FINANCIAL, INC. 2/15/2007 1,064,812 754730109 RJF Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ANGELA M. BIEVER For FRANCIS S. GODBOLD For H. WILLIAM HABERMEYER JR For CHET HELCK For THOMAS A. JAMES For PAUL W. MARSHALL For PAUL C. REILLY For KENNETH A. SHIELDS For HARDWICH SIMMONS For For 2. TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer For For 3. TO APPROVE THE 2 Issuer For For 4. TO APPROVE THE 2 CONTRACTORS. Issuer For For 5. TO APPROVE AN AMENDMENT TO THE 2 THE NUMBER OF SHARES BY 2,000,000. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker SEMTECH CORPORATION 6/14/2007 1,883,600 816850101 SMTC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For GLEN M. ANTLE For W. DEAN BAKER For JAMES P. BURRA For BRUCE C. EDWARDS For ROCKELL N. HANKIN For JAMES T. LINDSTROM For MOHAN R. MAHESWARAN Withheld JOHN L. PIOTROWSKI Withheld JAMES T. SCHRAITH For For 2. PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR THE CURRENT FISCAL YEAR. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker TRIMBLE NAVIGATION LIMITED 5/17/2007 369,350 896239100 TRMB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STEVEN W. BERGLUND For ROBERT S. COOPER For JOHN B. GOODRICH For WILLIAM HART For ULF J. JOHANSSON For BRADFORD W. PARKINSON For NICKOLAS W. VANDE STEEG For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY FOR THE CURRENT FISCAL YEAR ENDING DECEMBER 28, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker TUESDAY MORNING CORPORATION 5/16/2007 1,322,200 899035505 TUES Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For BENJAMIN D. CHERESKIN Withheld KATHLEEN MASON For W.J. HUNCKLER, III For ROBIN P. SELATI For HENRY F. FRIGON For BRUCE A. QUINNELL For For 2. RATIFICATION OF THE SELCTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM UNTIL THE NEXT ANNUAL MEETING OF STOCKHOLDERS. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker W.P. STEWART & CO., LTD 5/15/2007 878,250 G84922106 WPL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For WILLIAM P. STEWART For HENRY B. SMITH For JOHN C. RUSSELL For ANGUS S. KING For ALFRED J. MULDER For HEINRICH SPANGLER For JAN J. SPIERING For RICHARD D. SPURLING For For 2. ESTABLISH THE SIZE OF THE BOARD OF DIRECTORS AT 12 AN AUTHORIZE APPOINTMENT OF NEW DIRECTORS. Issuer For For 3. RE-APPOINTMENT OF INDEPENDENT AUDITORS AND AUTHORIZATION TO FIX REMUNERATION. Issuer For For 4. RATIFICATION OF ISSUANCES OF COMMON SHARES TO OFFICERS AND EMPLOYEES. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker WILMINGTON TRUST CORPORATION 4/19/2007 429,250 971807102 WL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For R.KEITH ELLIOTT For GAILEN KRUG For STACEY J. MOBLEY Company Name Meeting Date Shares Voted CUSIP Ticker WINNEBAGO INDUSTRIES, INC. 1/9/2007 1,017,100 9534568283 WGO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For IRVIN E. AAL For JOSEPH W. ENGLAND Company Name Meeting Date Shares Voted CUSIP Ticker WMS INDUSTRIES, INC 12/14/2006 2,132,350 929297109 WMS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For LOUIS J. NICASTRO For BRIAN R. GAMACHE For HAROLD H. BACH, JR. For ROBERT H. BRUST Withheld NEIL D. NICASTRO For EDWARD W. RABIN, JR. Withheld HARVEY REICH For IRA S. SHEINFELD For W.J. VARESCHI, JR. For For 2. APPROVAL OF AMENDED AND RESTATED INCENTIVE PLAN. Issuer For For 3. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker WRIGHT MEDICAL GROUP, INC. 5/17/2006 947,800 98235T107 WMGI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For F. BARRY BAYS For MARTIN J. EMERSON For LAWRENCE W. HAMILTON For GARY D. HENLEY For JOHN L. MICLOT For ROBERT J. QUILLINAN For DAVID D. STEVENS For THOMAS E. TIMBIE For JAMES T. TREACE For For 2. TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker ZALE CORPORATION 11/15/2006 1,078,100 988858106 ZLC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RICHARD C. MARCUS For MARY E. BURTON For J. GLEN ADAMS For JOHN B. LOWE, JR. For GEORGE R. MIHALKO, JR. For THOMAS C. SHULL For CHARLES M. SONSTEBY For DAVID M. SZYMANSKI For For 2. TO APPROVE A DECREASE IN THE AUTHORIZED NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS FROM NINE TO SEVEN. Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Buffalo Small Cap Fund, Inc. By/s/ Kent W. Gasaway Kent W. Gasaway, President and Treasurer Date August 3, 2007
